Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 06, 2019

The Court of Appeals hereby passes the following order:

A20D0020. CALVIN SMITH v. MARK MELTON et al.

      Calvin Smith seeks review of the trial court’s denial of his petition for habeas
corpus relief. Under our Constitution, the Supreme Court has exclusive appellate
jurisdiction over all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec.
VI, Par. III (4). This appeal is therefore TRANSFERRED to the Supreme Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/06/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.